DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wickman (WO 2006091141).
Regarding claim 1, Wickman discloses a cutting insert 10 comprising a first surface 11 having a polygonal shape, a second surface 12 located on a side opposite to the first surface and a third surface 13 located between the first surface and the second surface. A land surface 15 is located between the first surface and the third surface and is inclined relative to the first surface and the third surface. The first surface comprises a first corner 14 and a first side 13A and a second side 13B, each extended from the first corner. The land surface comprises a first land surface 15A/15B connecting to the first corner. The first land surface comprises a first part connected to a midpoint of the first corner (i.e. the portion indicated at cross-section G in Fig. 1 and Fig. 3C) and a second part connected to an end portion at a side of the first side of the first corner (i.e. the portion indicated at cross-section E in Fig. 1 and Fig. 3A).

Regarding claim 2, Wickman discloses the inclination angle of the first land surface with respect to the reference plane increasing as approaching the first part from the second part (i.e. the portion indicated at cross-section F in Fig. 1 and Fig. 3B).
Regarding claim 3, Wickman discloses the first land surface further comprising a third part connected to an end portion at a side of the second side of the first corner (i.e. the portion indicated at cross-section J in Fig. 1 and Fig. 3E). An inclination angle β of the first land surface with respect to the reference plane increases as approaching the first part from the third part (i.e. the portion indicated at cross-section H in Fig. 1 and Fig. 3D).
Regarding claim 4, Wickman discloses the first corner comprising a first portion located between the midportion of the first corner and an end portion at the side of the second side (i.e. a portion extending from cross-section G in Fig. 1 to cross-section J). An inclination angle β of the first land surface with respect to the reference plane reaches a maximum at a part connecting to the first portion (i.e. the part connecting to cross-section G).
Regarding claim 7
Regarding claim 8, Wickman discloses the insert as claimed being used for turning (Page 1, Lines 7-8). Using an insert in a turning operation inherently includes a cutting tool comprising a holder having a pocket located on a front end of the holder and the cutting insert of claim 1 being located in the pocket.
Regarding claim 9, Wickman discloses the insert as claimed being used for turning (Page 1, Lines 7-8). Using an insert in a turning operation inherently includes a method for manufacturing a machined product comprising rotating a workpiece, bringing the cutting tool of claim 8 into contact with the workpiece being rotated and moving the cutting tool away from the workpiece when cutting has been completed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wickman (WO 2006091141) in view of Takiguchi et al. (JP 200246002, hereinafter ‘Takiguchi’).
Regarding claim 5, Wickman discloses details of the first land surface at the corner(s) of the insert, but does not disclose a second land surface as claimed.
Takiguchi discloses a similar cutting insert having corner details, but is more focused on the details of the cutting edges extending from the corners and having a second land surface 36. Specifically, Takiguchi’s second land surface 36 connects to the first side of the insert and an inclination angle α1 – α3 of the second land surface with respect to a reference plane as being a third inclination angle which increases going away from the first corner (see cross-sections A, B and C as illustrated in Fig. 1 and shown in detail in respective Figures 2a-2c).
It would have been obvious to one having ordinary skill in the art at the time of filing to form the second land surface of the insert of Wickman with an inclination angle that increases going away from the corner, as taught by Takiguchi, in order to provide a strong cutting edge with high breakage resistance (Paragraph [0016] of the translation of Takiguchi provided by Applicant).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wickman (WO 2006091141).
Regarding claim 6, Wickman illustrates the width W of the first part and second part being substantially constant, but discloses that “the land widths may vary similar to the variations of the chamfer angle.” (Page 4, Lines 20-23).
Therefore as the chamfer 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alan Snyder whose telephone number is (571)272-4603.  The examiner can normally be reached on M-R 7:00a - 5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/Alan Snyder/Primary Examiner, Art Unit 3722